962 So. 2d 824 (2007)
BOARD OF SCHOOL COMMISSIONERS OF MOBILE COUNTY
v.
Marion DUNN.
2040708.
Court of Civil Appeals of Alabama.
February 9, 2007.
Frank G. Taylor and Carvine L. Adams of The Atchison Firm, P.C., Mobile, for appellant.
Gregory B. Stein of Stein, Brewster & Pilcher, L.L.C., Mobile; and Sam Heldman of Gardner, Middlebrooks, Gibbons, Kittrell, Olsen, Walker & Hill, P.C., Washington, D.C., for appellee.

After Remand from the Alabama Supreme Court
PER CURIAM.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Dunn, 962 So. 2d 814 (Ala.2007). On remand, and in compliance with the Supreme Court's opinion, we hereby affirm the decision of the hearing officer.
AFFIRMED.
All the judges concur.